Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopen Prosecution
In view of the Pre-Brief Conference Request filed on Aug. 11, 2021, PROSECUTION IS HEREBY REOPENED. The reasons for rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/RENEE D CHAVEZ/           Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                             
DETAILED ACTION
This action is responsive to the following communication: Pre-Brief Conference Request filed Aug. 11, 2021.  
Claims 1, 11 and 21-38 are pending in the case. Claims 1, 11 and 38 are independent claims.
Claim Interpretation
The examiner notes that “A and/or B” means A alone, B alone, or A and B together. The “preferred verbiage” should be more simply “at least one of A and B.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 21, 22, 27, 28, 29, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (hereinafter Pham) U.S. Patent Publication No. 2021/0035101 in view of Antonin et al. (hereinafter Antonin) U.S. Patent Publication No. 2002/0138431.
With respect to independent claim 1, Pham teaches a method comprising: a) providing a first hardware terminal (see e.g. Fig. 1, 2 and para [32] – “to provide power to the ATMs 202(1)-(N). For instance, the user 205(1) may endeavor to use the ATM 202(1) during an electrical outage” The owner of ATMs can be any Financial Institute.), the plurality of hardware terminals comprising at least the first hardware terminal (see e.g. Fig. 1), at a first location, wherein the first hardware terminal comprises a virtual currency terminal or kiosk (see e.g. para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)”):
i)    the first hardware terminal comprising a virtual currency terminal or Kiosk capable of at least one of:
1)    one-way exchange transactions between cryptocurrency and cash currency;
2)    two-way exchange transactions between cryptocurrency and cash currency;
3)    transactions that utilize virtual currency and/or cryptocurrency;
(See e.g. para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.), transfer of funds (e.g., transferring from a first financial account to a second account), obtaining financial account information, checking a financial account balance, printing checks, printing account statements, printing money orders, etc.”)
ii)    the first hardware terminal comprising a virtual currency terminal or kiosk 
comprising:
1) a first set of one or move processors (see e.g. Fig. 1, 5 para [3] [89][91]);
2)    a first touchscreen or graphical user interface (see e.g. para [14] –“a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”);
3)    a first set of one or more computer readable media or memories (see e.g. para [92]-[95]), the first set of one or more computer readable media or memories storing:
 (b) a first set of one or more files or computer program instructions (see e.g. para [95]).
Pham does not expressly show providing a first hardware terminal, by a first owner of a plurality of hardware terminals and a first application wherein the first application is a first internet browser application. However, Pham expressly indicates “the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers see e.g. Fig. 2 and para [34]).  Pham also indicated “[t]he operating system 110 may be an application program configured to manage the basic functions of the ATM 102. As used herein, and in some embodiments, an "application" may refer to any application or software (e.g., client, agent, application, mobile application, web application, hybrid application, computer program, desktop application, or component) operable to execute on the ATM 102 – see para [12]”  
Furthermore, Antonin teaches a financial institution can own a plurality of ATMs (see e.g. Fig. 1 and para [5] [6] – “Many ATMs may offer additional transactions for ATM users that are customers of the host financial institution.”) and browser based ATM interface application (see e.g. Abstract and para [8][54] – “A system and method of providing a financial services terminal, such as an ATM, with a document driven interface. The system and method include a set of interface documents, such as HTML documents, that define an interface for the financial services terminal. The financial services terminal includes an interface application, such as a browser, for accessing the set of interface documents.” “Hypertext Markup Language (HTML) and TCP/IP have been applied to improve the quality, interoperability, and content of ATM interfaces and communications.” “HTML interfaces may be implemented through a ).
Both Pham and Antonin are directed to ATM interfaces.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Pham and Antonin in front of them to further modify the system of Pham to include the above feature.  The motivation to combine Pham and Antonin comes from Antonin.  Antonin discloses the motivation to adopt a client/server architecture and user a web browser interface for ATMs so that a single server/host of a financial institution can provide unified interface for remote users at different locations. And users can experience familiar interface while banking online or at the ATMs (see Abstract and para [8] [54] – “In a preferred embodiment, the interface application 220 is a browser.” “supporting the familiar platform for interface design and implementation”).


Claim 11 is rejected for the similar reasons discussed above with respect to claim 1. 

With respect to dependent Claim 21, the modified Pham teaches  b) receiving, by a system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, wherein the first rst two-way exchange transaction between cryptocurrency and cash currency; or iii) a first transaction that utilizes virtual currency and/or cryptocurrency (see e.g. Fig. 1 and para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)”).  

With respect to dependent Claim 22, the modified Pham teaches wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see e.g. Fig. 1 and para [12]-[14] ).
  
With respect to dependent Claim 27, the modified Pham teaches b) providing a second hardware terminal, by the first owner of the plurality of hardware terminals, the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (see e.g. Fig. 1, 2 and para [32]-[34] – “Further, the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers”), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal: i) the combination cryptocurrency ATM and cash ATM hardware terminal (see e.g. para [11]-[13] – “Some examples of ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)”) capable of at least one of: 
1) one-way exchange transactions between cryptocurrency and cash currency; 
2) two-way exchange transactions between ciyptocurrency and cash currency; 
3) transactions that utilize virtual currency and/or cryptocurrency; 
(See e.g. para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.), transfer of funds (e.g., transferring from a first financial account to a second account), obtaining financial account information, checking a financial account balance, printing checks, printing account statements, printing money orders, etc.”)
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: 
1) cash-only transactions (see e.g. para [11]-[13] ); 
2) transactions that do not utilize virtual currency and/or cryptocurrency (see e.g. para [11]-[13]); 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
); 
2) a second touchscreen or graphical user interface (see e.g. para [14] –“a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”); 
3) a second set of one or more computer readable media or memories (see e.g. para [92]-[95]), the second set of one or more computer readable media or memories storing: (a) a second application, wherein the second application is a second internet browser application (see e.g. para [12]); and (b) a second set of one or more files or computer program instructions (see e.g. para [95]);
    
With respect to dependent Claim 28, the modified Pham teaches c) displaying, on the second touchscreen or graphical user interface; i) at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency; and ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. see e.g. Fig. 1 para [11]-[13] –“ Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.), transfer of funds (e.g., transferring from a first financial account to a second account), obtaining financial account information, checking a ).  
With respect to dependent Claim 29, the modified Pham teaches d) receiving a first selection of the first option or the second option, by a second visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal; and e) performing a first processing the first selection (see e.g. Fig. 1 para [34][35]).  
With respect to dependent Claim 30, the modified Pham teaches b) receiving, by the system, the system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, wherein the first transaction comprises: i) a first one-way exchange transaction between cryptocurrency and cash currency; ii) a first two-way exchange transaction between cryptocurrency and cash currency; or iii) a first transaction that utilizes virtual currency and/or cryptocurrency (see e.g. Fig. 1 para [34][35] –“ Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.), transfer of funds (e.g., transferring from a first financial account to a second account), obtaining financial account information, checking a financial account balance, printing checks, printing account statements, printing money orders, etc.”). 
With respect to dependent Claim 31, the modified Pham teaches c) wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see e.g. Fig. 1 para [12] – “The operating system 110 may be an application program configured to manage the basic functions of the ATM 102. As used herein, and in some embodiments, an "application" may refer to any application or software (e.g., client, agent, application, mobile application, web application, hybrid application, computer program, desktop application, or component) operable to execute on the ATM 102”).  

With respect to dependent Claim 36, the modified Pham teaches i) a second hardware terminal, owned by the first owner of the plurality of hardware terminals (see e.g. Fig. 1, 2  - The owner of ATMs can be any Financial Institute.), the plurality of hardware terminals further comprising at least the second hardware terminal, the second hardware terminal provided at a second location (see e.g. Fig. 1, 2 and para [32]-[34] – “Further, the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers”), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. para [11]-[13] –““Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), cash deposits, cryptocurrency deposits, etc.)””): 
i) the combination cryptocurrency ATM and cash ATM hardware terminal capable of at least one of: 1) one-way exchange transactions between cryptocurrency and cash currency; 2) two-way exchange transactions between cryptocurrency and cash currency; 3) transactions that utilize virtual currency and/or cryptocurrency; (para [11]-[13])
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: 1) cash-only transactions (para[11]-[13]); 2) transactions that do not utilize virtual currency and/or cryptocurrency; 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
1) a second set of one or more processors (see e.g. Fig. 1, 5 para [3] [89][91]); 
2) a second touchscreen or graphical user interface (see e.g. para [14] –“a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”); 
3) a second set of one or more computer readable media or memories (see e.g. para [92]-[95]), the second set of one or more computer readable media or memories storing: 
(a) a second application, wherein the second application is a second internet browser application (see para [11]-[13]); and 
(b) a second set of one or more files or computer program instructions (see e.g. para [95]).
Claim 37 is rejected for the similar reasons discussed above with respect to claims 28 and 29.


Claims 23-26, 32-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Antonin and further in view of Ledford et al. (Ledford) U.S. Patent Publication No. 2017/0221066.
With respect to dependent Claim 23, Pham does not expressly show the features discussed below. However, Ledford teaches d) performing a first processing, by the system provided by the first owner, of at least the first request, wherein the first processing comprises: i) performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis associated with the first visitor, user, or customer, the first KYC/AML verification or analysis (see e.g. para [351]-[361] – “support for anti-fraud, anti-money laundering and OFAC/sanctions compliance process is provided”) comprising at least 1) determining a volume transacted during a given time period  (see e.g. para [296][351]-[361] – “a Funding Summary (e.g., the total number of funding during the period”), wherein: (a) the volume transacted is associated with one or more accounts or profiles including at least a first account or profile associated with the first visitor, user, or customer; and (b) the volume is calculated using a history of a set of transactions associated with the one or more accounts or profiles (see e.g. para [355]-[361] [388] and [402] – “Reconciliation Window and a summary of the transaction histories for all incoming and outgoing transactions (accepted and rejected) including the total volume and value of any ).
Both Pham and Ledford are directed to money transaction interfaces (see e.g. Ledford para [108] - “Each user station may be, for example, a personal computer, a tablet computer, a smartphone, a standalone computer terminal such as a kiosk or ATM, or any other suitable type of electronic device for receiving, transmitting, storing, and/or processing information.”) Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Pham and Ledford in front of them to further modify the modified system of Pham to include the above feature.  The motivation to combine Pham and Ledford comes from Ledford.  Ledford discloses the motivation to support Risk Management, Regulatory Compliance and preventing fraud by perform analysis to prevent money laundering during money transaction (see para [350]-[352]).
With respect to dependent Claim 24, the modified Pham teaches e) providing a second hardware terminal, by the first owner of the plurality of hardware terminals, the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (see e.g. Fig. 1, 2 and para [32]-[34] – “Further, the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers”), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. Fig. 1, 2 para [11]-[13]): 
at least one of: 
1) one-way exchange transactions between cryptocurrency and cash currency; 
2) two-way exchange transactions between cryptocurrency and cash currency; 
3) transactions that utilize virtual currency and/or cryptocurrency; 
(see e.g. para [11]-[13])
     ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: 
          1) cash-only transactions (para [11]-[13]); 
          2) transactions that do not utilize virtual currency and/or cryptocurrency; 
    iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
         1) a second set of one or more processors (see e.g. see e.g. Fig. 1, 5 para [3] [89][91]); 
         2) a second touchscreen or graphical user interface (see e.g. para [14] –“a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”); 
         3) a second set of one or more computer readable media or memories, the second set of one or more computer readable media or memories storing: (a) a second application, wherein the second application is a second internet browser application (see para [11]-[13]); and (b) a second set of one or more files or computer program instructions (see para [95]).  
With respect to dependent Claim 25, the modified Pham teaches f) displaying, on the second touchscreen or graphical user interface: i) at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency; and ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. see e.g. para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)”).  
With respect to dependent Claim 26, the modified Pham teaches g) receiving a first selection of the first option or the second option, by a first visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. Fig. 1 para [34] – “the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers”); and h) performing a first processing the first selection (see e.g. para [13][14]).  
With respect to dependent Claim 32, Pham does not expressly show the features discussed below. However, Ledford teaches d) performing a first processing, by the system provided by the first owner, of at least the first request, wherein the first processing comprises: i) performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis associated with the first visitor, user, or customer, the first KYC/AML verification or analysis (see e.g. para [351]-[361] – “support for ”) comprising at least 1) determining a volume transacted during a given time period  (see e.g. para [296][351]-[361] – “a Funding Summary (e.g., the total number of funding during the period”), wherein: (a) the volume transacted is associated with one or more accounts or profiles including at least a first account or profile associated with the first visitor, user, or customer; and (b) the volume is calculated using a history of a set of transactions associated with the one or more accounts or profiles (see e.g. para [355]-[361] [388] and [402] – “Reconciliation Window and a summary of the transaction histories for all incoming and outgoing transactions (accepted and rejected) including the total volume and value of any supplementary funding to and disbursements from the Real Time Prefunded Account”).
Both Pham and Ledford are directed to money transaction interfaces (see e.g. Ledford para [108] - “Each user station may be, for example, a personal computer, a tablet computer, a smartphone, a standalone computer terminal such as a kiosk or ATM, or any other suitable type of electronic device for receiving, transmitting, storing, and/or processing information.”) Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Pham and Ledford in front of them to further modify the modified system of Pham to include the above feature.  The motivation to combine Pham and Ledford comes from Ledford.  
Claim 33 is rejected for the similar reasons discussed above with respect claim 24.
Claim 34 is rejected for the similar reasons discussed above with respect claim 25.
Claim 35 is rejected for the similar reasons discussed above with respect claim 26.
With respect to independent Claim 38, the modified Pham teaches a system comprising: 
a) a first hardware terminal, owned by a first owner of the plurality of hardware terminals (see e.g. Fig. 1, 2 and para [32] – “to provide power to the ATMs 202(1)-(N). For instance, the user 205(1) may endeavor to use the ATM 202(1) during an electrical outage” Also see Antonin Fig. 1 and para [5] [6] and discussion above with respect to claim 1), the plurality of hardware terminals further comprising at least the first hardware terminal, the first hardware terminal provided at a first location (see e.g. Fig. 1, 2 and para [34]), 
wherein the first hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see para [11]) :
 i) the combination cryptocurrency ATM and cash ATM hardware terminal capable of at least one of: 1) one-way exchange transactions between cryptocurrency and cash currency; 2) two-way exchange transactions between cryptocurrency and cash currency; 3) transactions that utilize virtual currency and/or cryptocurrency; (See e.g. para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), cash deposits, cryptocurrency deposits, etc.), transfer of funds (e.g., transferring from a first financial account to a second account), obtaining financial account information, checking a financial account balance, printing checks, printing account statements, printing money orders, etc.”)
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: i) cash-only transactions (see para [11]); 2) transactions that do not utilize virtual currency and/or cryptocurrency; 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
1) a first set of one or more processors (see e.g. see e.g. Fig. 1, 5 para [3] [89][91]); 
2) a first touchscreen or graphical user interface; 
3) a first set of one or more computer readable media or memories, the first set of one or more computer readable media or memories storing: (a) a first application, wherein the first application is a first internet browser application (see e.g. para [12], Antonin Abstract para [8][54] and discussion above with respect to claim 1); and (b) a first set of one or more files or computer program instructions (see e.g. para [95]);
 b) the first touchscreen or graphical user interface displaying (see Fig 1): 
i) at least a first option for performing one or more cash-only transactions (para[11]) and/or transactions that do not utilize virtual currency and/or cryptocurrency; and 
ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. Fig. 1, 2 para[11]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
/PEI YONG WENG/Primary Examiner, Art Unit 2179